Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 5/5/22, overcome all of the previously relied upon prior art rejections.  However, not all of the instantly filed claims are in condition for allowance.  Applicants amendments necessitated further search, which had led to new prior art rejections which appear below.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabunouchi et al. (US 2012/0012832).
Claim 1: Yabunouchi et al. teaches aromatic amine derivatives and organic electroluminescent elements comprising the same.  The compound taught on the top of page 26, which has the structure, 
    PNG
    media_image1.png
    326
    371
    media_image1.png
    Greyscale
 anticipates Chemical Formula 1 of independent claim 1.  As applied to claim 1, this compound has both phenanthrene moieties attached to linkers L1 and L2 at positions *1 and *1’, respectively, variables p and r are both equal to 1, variables L1 and L2 are both equal to a fluorenylene linker which is substituted at the 9 position by two methyl groups, variable q is equal to 1, variable L3 is equal to p-phenylene, and variable Ar1 is equal to phenyl.  Alternatively, in this compound, variable q can be assigned to be equal to zero, and variable Ar1 is equal to biphenyl.
Claim 2: The compound shown above also anticipates chemical formula 2-a of claim 2 with the variables already being defined in claim 1 above.
Claim 3: In the compound shown above, variables p and r are equal to 1 and variable q is equal to 0 or 1 (depending on how the variables are assigned), thereby anticipating claim 3.
Claim 5: In the compound shown above, variable q is equal to 1, and variable L3 is equal to phenylene, thereby anticipating claim 5.
Claims 7-9, and 11: The compounds taught by Yabunouchi et al., including the compound shown above, are taught to be employed as hole transport materials in organic electroluminescent devices.  The employments of any one of the explicitly taught compounds of Yabunouchi et al., including the compound shown above, as a hole transport material, is at once envisaged.  Such a device would be comprised of a first electrode (ITO anode), a second electrode (Al cathode), and an organic layer comprising a compound satisfying claims 1-3, and 5, thereby anticipating claims 7-9, and 11.

Claims 1-3, 5, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 2013/0299806).
Claim 1: Kato et al. teaches aromatic amine derivative and organic electroluminescent elements comprising the same.  Explicitly taught compounds include the middle compound on page 28, the top compound on page 41, and the bottom compound on page 42.  As applied to claim 1, the compound on page 28 has both phenanthrene moieties attached to linkers L1 and L2 at positions *1 and *1’, respectively, variables p and r are both equal to 1, variable L1 is equal to a fluorenylene linker which is substituted at the 9 position by two methyl groups, variable L2 is equal to 2-naphthylene, variable q is equal to 0, and variable Ar1 is equal to phenyl.  As applied to claim 1, the compound on page 41 has both phenanthrene moieties attached to linkers L1 and L2 at positions *1 and *1’, respectively, variable p is equal to 1, variable r is equal to 2, variable L1 is equal to 2-naphthylene, variable L2 is a fluorenylene linker and a phenylene linker, variable q is equal to 0, and variable Ar1 is equal to phenyl.  As applied to claim 1, the compound on page 42 has both phenanthrene moieties attached to linkers L1 and L2 at positions *2 and *2’, respectively, variables p and r are both equal to 1, variables L1 and L2 are equal to a fluorenylene linker which is substituted at the 9 position by two methyl groups, variable q is equal to 0, and variable Ar1 is equal to phenyl.  
Claim 2: The compounds taught on pages 28, 41, and 42 also anticipate the limitations of Chemical Formula 2-a (28 and 41) and Chemical Formula 2-c (42), with all variable assignments being described in claim 1 above.
Claim 3: In the compounds on pages 28 and 42, variables p and r are equal to 1 and variable q is equal to 0, thereby anticipating claim 3.
Claim 5: In the compounds taught above, variable q is equal to zero, thereby anticipating claim 5. 
Claims 7-9, and 11: The compounds taught by Kato et al., including the compound shown above, are taught to be employed as hole transport materials in organic electroluminescent devices.  The employments of any one of the explicitly taught compounds of Kato et al., including the compound shown above, as a hole transport material, is at once envisaged.  Such a device would be comprised of a first electrode (ITO anode), a second electrode (Al cathode), and an organic layer comprising a compound satisfying claims 1-3, and 5, thereby anticipating claims 7-9, and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2011/0031877).
Takada et al. teaches organic electroluminescent elements and display devices using the same.  The organic electroluminescent elements include a material represented by general formula (1), and a material represented by general formula (2) in its multilayer structure (abstract).  General formula (1) of Takada et al. is taught in paragraph 0008.  In general formula (1), variables, Ar1, Ar2, and Ar3 are independently selected from a phenyl group, a naphthyl group, a phenanthrenyl group, and an anthracenyl group (paragraph 0009).  A specific compound of formula (1)-3 is taught in paragraph 0011, which shows a phenanthrenyl substituted monoamine compound which is bonded at the 1-positions of each phenanthrenyl group.  Given the limited number of choices for variables Ar1-Ar3 in general formula (1) and the specific bonding position at the 1-position in a preferred compound of Takada et al., it would have been obvious to one having ordinary skill in the art to have prepared a compound which is analogous to compound (1)-3 but having two phenanthrenyl groups as variables Ar1 and Ar2 and a phenyl group as variable Ar3.  Such a compound would have the structure 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  As applied to Chemical Formula 1 of claim 1, the above compound has variables p and r equal to 1, variables L1 and L2 equal to biphenylene, variable q is equal to 1, variable L3 is equal to biphenylene, and variable Ar1 is equal to phenyl, thereby satisfying claim 1.
Claim 2: The compound shown above, which is rendered obvious by the overall teachings of Takada et al., satisfies the limitations of chemical formula 2-a, with the variable assignments being the same as described in claim 1 above.
Claim 3: In the compound shown above, variables p, q, and r are all equal to 1, thereby satisfying claim 3.
Claim 4: In the compound shown above, variables p and r are equal to 1, and L1 and L2 are equal to biphenylene, thereby satisfying claim 4.
Claim 5: In the compound shown above, an alternate way of assigning variables can be to make variable q equal to 1, variable L1 equal to phenylene, and variable Ar1 equal to biphenyl.  Such a variable assignment satisfies the limitations of claim 5.
Claims 7-11: The compounds taught by Takada et al. are taught to be employed as hole transport materials in organic electroluminescent devices.  The employments of any one of the taught or properly suggested compounds of Takada et al., which includes the compound shown above, as a hole transport material, would have been obvious to one having ordinary skill in the art.  A device comprising the above compound as a hole transport material in an organic electroluminescent device would be comprised of a first electrode (ITO anode), a second electrode (Al cathode), and an organic layer comprising a compound satisfying claims 1-3, and 5, thereby satisfying claims 7-9, and 11.

Allowable Subject Matter
Claims 6 and 12 are allowed for reasons already of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766